Citation Nr: 0945584	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to April 
1955.  The appellant seeks surviving spouse benefits.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.

In October 2009, the appellant's representative made a motion 
that the claim be advanced on the docket based on advanced 
age.  However, the evidence of record shows that the 
appellant's date of birth is January 19, 1938.  Because her 
chronological age is less than 75, and because the evidence 
does not otherwise show serious illness, severe financial 
hardship, or other sufficient cause, the motion to advance 
this claim on the docket is denied.  38 C.F.R. § 20.900(c) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claim.  

The appellant has not been provided notice of VA's duty to 
notify and to assist on the issue of entitlement to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  The United States 
Court of Appeals for Veterans Claims has issued an opinion 
regarding what notice under 38 U.S.C.A. § 5103(a) for a claim 
of service connection for the cause of a Veteran's death case 
must include.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Board finds that compliant notice under the redefined 
duty to notify is needed.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The appellant 
alleges that the Veteran's PTSD exacerbated his COPD and 
hypertension, which ultimately led to his death.  Service 
medical records are negative for any complaints or treatment 
for any psychiatric disability, and there is no evidence that 
the Veteran was treated for any psychoses within one year 
after discharge from service.  However, in a July 2006 
letter, the Veteran's private physician stated that he had 
treated the Veteran for PTSD, anxiety, and depression and 
that those disabilities were a result of the Veteran's period 
of active service.  There is currently no competent medical 
opinion in the Veteran's file as to whether his PTSD had 
exacerbated his COPD and hypertension, thereby causing his 
death.  In order to make an accurate assessment of the 
appellant's entitlement to service connection for the cause 
of the Veteran's death, it is necessary to have a medical 
opinion discussing the relationship between the Veteran's 
PTSD and his period of active service, and whether the 
Veteran's PTSD contributed to the worsening of the COPD and 
hypertension that led to his eventual death.  Because a VA 
examiner has not opined as to whether or not the Veteran's 
PTSD was related to service and whether it contributed to his 
death, the Board finds that an opinion addressing these 
issues is necessary in order to fairly decide the merits of 
the appellant's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the claimant 
that: (1) informs the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs the claimant about the 
information and evidence that VA will 
seek to provide; and (3) informs the 
claimant about the information and 
evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Notify the 
appellant of the regulations regarding 
the effective date of any award of 
Dependency and Indemnity Compensation 
(DIC) benefits.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, the 
notice must include:  (1) a statement of 
the conditions, if any, for which the 
Veteran was service-connected at the time 
of his or her death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).   

2.  Schedule a VA examiner to review the 
Veteran's file and determine whether any 
other psychiatric disorder found is 
related to his period of active service, 
and if so, whether this psychiatric 
disorder contributed to the Veteran's 
death.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination 
report.  The examiner should provide the 
rationale, with citation to relevant 
medical findings, for the opinions 
provided.  Specifically the examiner 
should provide the following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any other psychiatric disorder, 
to include posttraumatic stress 
disorder, was related to the 
Veteran's service?  The examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

b)  If any psychiatric disorder is 
found related to the Veteran's 
period of active service, please 
state whether it is at least as 
likely as not (50 percent 
probability or greater) that the 
psychiatric disorder caused or 
aggravated the Veteran's COPD and 
hypertension, which led to his 
death.  The examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

